                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                             Case No.
           Eighty Eight Homes, LLC




                                                 Debtor(s).               /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 4 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: August 16, 2020


                                                                              /s/ Arasto Farsad
                                                                              Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy




             Case: 20-51218                    Doc# 2            Filed: 08/16/20     Entered: 08/16/20 11:26:21     Page 1 of 5
x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    AR Construction
    792 Meridian Way
    San Jose, CA 95126-3879



    Ashok and Rekha Sethi
    18832 Arata Way
    Cupertino, CA 95014



    Aswin and Geeta Shreemal
    48043 Leontine Ct.
    Fremont, CA 94539



    Bernard Greenfield
    Greenfield LLP
    55 South Market St., #1500
    San Jose, CA 95113



    Brian Ngo, Esq.
    22 Great Oaks Blvd., #245
    San Jose, CA 95119-1457



    Casas Riley Simonian, LLP
    55 N. 3rd St.
    Campbell, CA 95008-2070



    Dat Ngo, Brenda Huynh, Tuan Vu &
    HVB Inv
    c/o Ventura Hersey & Muller, LLP
    1506 Hamilton Ave.
    San Jose, CA 95125-4539



    Franchise Tax Board
    Bankruptcy Section MS A340
    P.O. Box 2952
    Sacramento, CA 95812-2952




    Case: 20-51218   Doc# 2   Filed: 08/16/20   Entered: 08/16/20 11:26:21   Page 2 of 5
Greenlake Real Estate Fund, LLC
1416 El Centro St. #200
South Pasadena, CA 91030-3202



Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346



Jennifer Tullius
Tullius Law Group, APC
515 S. Flower St, 18th Floor
Los Angeles, CA 90071



Karthikeyan Ramamoorthy
356 Gerald Circle
Santa Clara, CA 95053



Kim Vu and Minh Nguyen
c/c Brian Ngo
22 Great Oaks Blvd. #245
San Jose, CA 95119-1457



Landmark Law Group, Inc.
2633 Lincoln Blvd., #613
Santa Monica, CA 90405-4619



Manali and Jinang Shah
200 Parc Place Dr.
Milpitas, CA 95035



Mary Ly
2186 Paseo del Oro
San Jose, CA 95124-2046




Case: 20-51218   Doc# 2   Filed: 08/16/20   Entered: 08/16/20 11:26:21   Page 3 of 5
Metaform Ventures
48042 Leontine Ct.
Fremont, CA 94539



Nhi Thuc Huynh
c/o Casas Riley Simonian, LLP
55 N. 3rd St.
Campbell, CA 95008-2070



Parkview Financial-REIT, LP
11601 Wilshire Blvd., #2100
Los Angeles, CA 90025



Payal R. Shah
28 Images Circle
Milpitas, CA 95035



Rober McCarthy
18245 Paulson Dr.l
Port Charlotte, FL 33954-1019



Robin Mesina
6400 Christie Ave., #5213
Emeryville, CA 94608-1046



Sachin and Ruchi Jain
3450 Granada Ave., #99
Santa Clara, CA 95051



Sonya and Isha Ajmera
1486 N. Hillview Dr.
Milpitas, CA 95035




Case: 20-51218   Doc# 2   Filed: 08/16/20   Entered: 08/16/20 11:26:21   Page 4 of 5
Sudhanshu Jain
47615 Bannon Ct.
Fremont, CA 94539



Ventura Hersey & Muller, LLP
15106 Hamilton Ave.
San Jose, CA 95125



Wayne Silver, Esq.
634 Bair Island Rd., #403
Redwood City, CA 94063-2758




Case: 20-51218   Doc# 2   Filed: 08/16/20   Entered: 08/16/20 11:26:21   Page 5 of 5
